                            UNITED STATES BANKRUPTCY COURT
                          FOR THE EASTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION - DETROIT

IN RE:

Lopina L.R. Roe


                                                                Case No: 20-41328
                  Debtors(s).                                   Chapter 13
                                 /                              Judge: Shefferly


       CERTIFICATION OF COMPLIANCE OF SUBMISSION OF TAX RETURNS

         David Milstein, being sworn, deposes and says that on the 24th day of February, 2020, he

served a 2017 & 2018 Federal Income Tax Return in said case upon the following parties by

fax/e-mail/U.S. Mail, postage prepaid, properly addressed as follows:


                  Trustee: kscfinancials@det13ksc.com




/s/David Milstein
David Milstein, P56543
Attorney for Debtor
38701 Seven Mile Rd., #445
Livonia, MI 48152
(734) 953-1161, fax (734)953-1167
bankruptcyassistancecenter@yahoo.com




   20-41328-pjs          Doc 31        Filed 03/22/20   Entered 03/22/20 11:16:09   Page 1 of 1
